El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El 14 de septiembre de 1946 el demandante compró nna casa con intenciones de vivirla. El 1 de octubre de 1946 obtuvo de la OAP un certificado, requerido entonces por la ley y los reglamentos Federales, que lo autorizaba a insti-tuir de conformidad con la ley local, no antes del 23 de enero de 1947, un procedimiento para lanzar al demandado, inquilino del dueño anterior. El 24 de marzo de 1947 el de-mandante radicó ante la corte de distrito una acción de de-sahucio en precario para .lanzar al demandado. Esta es una apelación establecida por el demandado contra senten-cia a favor del demandante, basándose en que la corte de distrito carecía de jurisdicción.
A tenor con el artículo 1461 del Código Civil, al comprar la casa el demandante tenía derecho a dar por terminado el 'arrendamiento del demandado con el dueño anterior. Bajo el artículo 622 del Código de Enjuiciamiento Civil, en tal caso la jurisdicción corresponde a la corte de distrito, con la excepción de que es la corte municipal la que tiene jurisdicción si el comprador y el demandado celebran un nuevo contrato de arrendamiento en que el alquiler no exceda de $1,000 al año. Miranda v. Jarabo, 64 D.P.R. 898.
Alega el apelante que en este caso el demandante y el demandado otorgaron dicho nuevo contrato con un al-*577quiler de $22 mensuales, y que en consecuencia la corte municipal, y no la de distrito, era la que tenía jurisdicción.. Esta contención está basada en el hedió de que para los meses de agosto a noviembre de 1946 el demandado le en-vió sendos cheques al demandante por $22, que especifica-ban eran para el “pago de rentas,” y el demandante le ex-pidió los recibos correspondientes indicando que eran por “alquiler casa en Alameda Bo. núm. 30”.
Para la época aquí envuelta un detentador no podía ser desahuciado sin un certificado de la OAP. Sais v. Gorbea, 66 D.P.li. 35. En su consecuencia, entre el 14 de septiem-bre de 1946 y el 23 de enero de 1947, el demandante, por fíat de la Ley Federal, no podía desahuciar al demandado. Pero-esto no alteró el status de éste como un detontador mien-tras estaba en posesión hasta que entró en vigor el certifi-cado de la OAP. “Debido a las condiciones de emergencia creadas por la guerra, los Gobiernos Federal e insular han-’ asumido la tarea de proteger por fíat legislativo la pose-sión de las viviendas y exigir ciertas condiciones a ser cum-plidas, antes de que se pueda terminar tal posesión. Pero-nada encontramos en estas leyes en el sentido de .crear re-laciones contractuales privadas entre partes que nunca las-lian convenido.” Miranda v. Jarabo, supra, págs. 900, 901.
Manresa, Comentarios al Código Civil, 4ta. ed.r Vol. 10, pág. -575, indica que el nuevo dueño puede “con actos explícitos” celebrar un contrato con el inquilino del dueño anterior para la continuación del viejo arrendamiento, Pero aquí no encontramos tales actos explícitos del demandante. Por el contrario, éste hizo constar claramente quedeseaba dar por terminado el arrendamiento. Es cierto que aceptó dinero como “alquiler”. Pero esto por sí solo no es decisivo aquí en cuanto a la cuestión de si las partes celebraron un nuevo contrato de arrendamiento. El llamado “alquiler” pudo de hecho constituir alquiler bajo un nuevo-*578contrato o pudo haber sido compensación por el uso de la casa mientras el demandado la seguía ocupando.
Al tratar de determinar si las partes celebraron un nuevo contrato, debemos recordar que en virtud de la Ley Federal el demandante no podía por varios meses lanzar al demandado. Durante dicho período, mientras esperaba ■que entrara en vigor el certificado de evicción, él podía co-brar el alquiler propiamente dicho. Escudero v. Corte, 65 D.P.R. 574. De la misma manera, si para dicho período no ■existía contrato de arrendamiento, el demandante tenía de-recho a que el demandado lo compensara por el uso de la propiedad, y podía demandarlo en cobro de dicha compen-.sación. Ball v. Vilá, 67 D.P.R. 415. Toda vez que el de-mandado era responsable por el uso de la propiedad, la compensación por ello podía cobrársele — bien por pago vo-luntario o por pleito — durante el período de la posesión. No hay razón en derecho o en lógica que nos obligue a resolver ■que el cobro de esta deuda, que se admite se debía, tenía que suspenderse hasta después que se lanzara al demandado, •época para la cual su cobro podida ser bastante incierto.
No tenemos que determinar si la fianza que el demandado probablemente tuvo que prestar con el fin de apelar en este caso, cubriría la compensación por el uso de la propiedad desde octubre a noviembre de 1946, si el demandado no la hu-biera pagado voluntariamente. Cf. Pratts v. Corte, 66 D.P.R. 3; Vivas v. Petrilli, 66 D.P.R. 653. Aun si supusiéramos, sin decidirlo, que la fianza era aplicable a este período, el cum-plimiento por el demandado del requisito de prestar una •fianza nada tiene que ver con que el demandante por un ■“acto explícito” haya continuado el arrendamiento anterior o haya celebrado un nuevo arrendamiento. Bajo las cir-cunstancias de este caso, la fianza, a lo sumo, garantizó el pago de la compensación por el uso. El aceptar dinero por ■el uso, en vez de esperar a proceder contra la fianza, no fue *579tm “acto explícito” del demandante, trayendo como resul-tado nn contrato entre él y el demandado.
Creemos que el razonamiento empleado en López v. Tribunal de Distrito, 67 D.P.R. 176, es de aplicación a este caso. En dielio caso el Pueblo radicó demanda para expropiar cierta propiedad inmueble. El demandado, que estaba en posesión, convino con el Pueblo en desalojar la propiedad en cierta fecha, y entre tanto pagar cierta suma como “al-quiler” por la misma. El demandado no desalojó la pro-piedad en la fecha convenida, y el Pueblo radicó una moción dentro del procedimiento de expropiación solicitando una or-den de lanzamiento contra el demandado. Éste se opuso por el fundamento de que la aceptación de “alquiler”, de él había creado la relación de propietario e inquilino entre ellos, y que el demandado por tanto no podía ser lanzado dentro del procedimiento de expropiación sino únicamente me-diante un procedimiento independiente de desahucio.
Nuestra ley de expropiación confiere autoridad a la. corte de distrito para fijar (1) el'período dentro del cual desalo-jar la propiedad y (2) el importe de la compensación a pa-garse al Estado por el uso durante dicho período. Besol-vimos en el caso de López que el convenio de las partes so-bre estas dos cuestiones sustituyó una orden a ese efecto. Y dijimos a la pág. 179:
“Si el inquilino no paga canon y rehúsa mudarse de una pro-piedad expropiada, ciertamente no puede alegarse que su lanza-miento debe regirse por un recurso de desahucio en vez de dentro de la expropiación forzosa. El hecho de que se exija del inquilino el pago de canon durante este período — y ciertamente él no debe tener derecho a disfrutar de la propiedad gratis — no altera su status. En este caso la Autoridad ejerció cuidado desde el comienzo para recalcar que ella no estaba arrendando la propiedad y que sí única-mente estaba permitiendo que el peticionario permaneciera en la misma hasta que pudiera abandonarla convenientemente. A moción de El Pueblo la corte habría dictado una orden al mismo efecto, incluyendo un requisito -para que el peticionario pagara por tal uso de la propiedad. El hecho de que las partes llegaran a un acuerdo *580y que por tanto fuera innecesaria una orden de la corte, no cambia la naturaleza de sus relaciones. El canon no fué para el uso bajo un contrato de arrendamiento, pero sí solamente para compensar a El Pueblo por el uso de la propiedad mientras éste esperaba por su entrega dentro del procedimiento de expropiación.”
Es cierto que en el caso de Lopes la corte tenía autori-dad para ordenar el pago por el uso sin que existiera un nuevo contrato entre las partes. Pero eso no impediría al Pueblo, de así elegirlo, celebrar un nuevo arrendamiento con el inquilino del anterior dueño. El “alquiler” pag’ado po-día en consecuencia ser por el uso o en virtud de un nuevo arrendamiento, dependiendo' del convenio entre las partes. Considerado en .esta forma, el principio envuelto en el caso de López no es diferente a aquél envuelto en éste. En el caso de López si el dinero se pagó por el uso de la pro-piedad mientras se aguardaba la entrega de la misma, la orden de lanzamiento podía dictarse dentro del procedi-miento de expropiación; por otro lado, si se pagó como al-quiler bajo un nuevo arrendamiento, era imperativo un re-curso de desahucio independiente. En la misma forma, aquí el pago de compensación por el uso no privó a la corte de distrito de jurisdicción, mientras que el pago bajo un nuevo arrendamiento de “alquiler” no mayor de $1,000 al año, hubiera conferido jurisdicción a la corte municipal. Y en ambos casos el llamar “alquiler” al dinero pagado, no es decisivo por sí solo. Más bien la cuestión es si hubo al-gún consentimiento d,el demandante en cuanto a un nuevo contrato.
■ Bajo el razonamiento del caso de López, éste es un caso a fortiori. Aquí el demandante no podía elegir. La Ley Federal lo obligaba a permitirle al demandado que perma-neciera en la propiedad durante los meses de octubre y no-viembre. En el caso de López, si bien la corte tenía autori-dad para dictar una orden, como cuestión de hecho la de-mandante voluntariamente permitió al demandado que per-*581maneciera en la propiedad por un término fijo después de la expropiación. En ambos casos no hay duda que el de-mandante tenía derecho a que el demandado lo compensara por el uso de la propiedad. En ambos casos las partes le dieron el nombre de “alquiler” al dinero pagado al deman-dado. En el caso de Lopes se resolvió que este nombre no era decisivo. No podemos resolver que en este caso es de-cisivo. Es más, en el caso ele ' Ball permitimos a un pro-pietario recobrar por el uso después del desahucio, no obs-tante las alegaciones de su demanda de que le suma recla-mada era por “alquiler”. Si las partes no vienen obli-gadas por los inadecuados nombres contenidos en las ale-gaciones formales redactadas por sus abogados, a fortiori sus propios nombres informales e inadecuados en recibos y cheques no debieran, por sí solos, obligarlos.
En el caso de López, no se hizo responsable a la deman-dante por haber llamado erróneamente “alquiler” a la com-pensación por el uso de la propiedad, en vista del hecho de que “ejerció cuidado desde el comienzo para recalcar que ella no estaba arrendando la propiedad y que sí únicamente estaba permitiendo que el [inquilino] . . . permaneciera en la misma hasta que pudiera abandonarla convenientemente. ’ ’ En el presente caso el demandante también llamó errónea-mente “alquiler” al dinero aceptado por el uso de su pro-piedad; y en igual forma fué tan cuidadoso como la de-mandante en el caso de López en demostrar mediante todas sus actuaciones que daba por terminado el anterior arren-damiento y que no sustituía éste por uno nuevo. Tanto en el caso de López como en el presente parece claro que bajo i odas las circunstancias concurrentes las partes no tuvieron la intención de otorgar un nuevo contrato, sino más bien que el dinero pagado por el demandado al demandante fuera compensación por el uso de la propiedad.
El demandante en el presente caso, al adquirir la pro-piedad, notificó al demandado su propósito de recobrar la *582posesión de la misma. Consistente en todo momento con este propósito, obtuvo de la OAP el certificado de evicción y oportunamente radicó la demanda para lanzar al deman-dado. Éstos fueron actos explícitos que indicaban que no iba a otorgarse contrato nuevo alguno. Convenimos en que si el demandante no Rubiera dado ninguno de estos pasos y se Rubiera limitado a aceptar dinero del demandado que am-bas partes calificaron de “alquiler”, entonces sí que Ru-biera surgido un nuevo contrato entre el demandante y el demandado. Pero las partes efectuaron estos otros pasos. Y ellos demuestran inequívocamente que las partes no tu-vieron por miras un nuevo contrato. Al contrario, mientras el demandan! e esperaba tomar posesión de su propiedad, aceptó dinero al cual tenía derecho por el uso de ella. No vemos diferencia alguna entre la aceptación de tal dinero y el recibir el demandante después de sentencia firme el dinero consignado en corte como “alquiler”. A pesar del he-cho de que este dinero se consigna como “alquiler”, a nadie se le ha ocurrido oponerse a que un demandante lo reciba por el fundamento de que no tenía derecho a recibir “al-quiler” de una persona que no era su inquilino.
De igual manera el hecho de que la compensación por el ‘uso sea la misma que el importe del alquiler que pagaba al anterior dueño, no creó un contrato entre el demandante y el demandado. Sobre este particular, es pertinente nuestro lenguaje en Ball v. Vilá, supra, págs. 417-8: “Concedemos que el pacto de pagar $80 mensuales por la casa terminó con el contrato el 8 de marzo de 1944, y que lo que el apelado puede recobrar, es el valor razonable del uso de la casa. Pero las partes no sometieron evidencia alguna tendiente a probar que la cantidad de $80 mensuales no fuera el valor razonable de lalmso. Resultando de las alegaciones de una y otra parte que ésa era la cantidad que la apelante había venido pagando a virtud del contrato de arrendamiento con *583el anterior dueño primero y con el apelado después, la corte' estuvo justificada en concluir que $80 mensuales era el valor razonable del uso de la casa!”
Por opinión y .sentencia de fecha 22 de enero de 1948,, este Tribunal revocó la sentencia de la corte de distrito en el presente caso. Dicha opinión se apoyó en el lenguaje con-tenido en varios de nuestros casos indicativos de que la mera aceptación de dinero, al que las partes dan el nombre de “alquiler”, trae por resultado, sin más, un nuevo con-trato de arrendamiento entre el comprador de una casa y y el arrendatario del dueño anterior, no obstante la exis-tencia de otras consideraciones en contrario. Véanse, por ejemplo, Flores v. Delgado, 34 D.P.R. 778, 779; Cuesta v. Ortiz, 29 D.P.R. 494; Cerra v. González, 29 D.P.R. 289. Por estar convencidos de que este lenguaje es erróneo, no lo se-guiremos en el futuro.
No nos detenemos a determinar si los casos de Morales v. Martínez et ux, 40 D.P.R. 724, y Del Toro v. Juncos Central, 29 D.P.R. 23 (véase también 3 Williston, see. 687, pág-.. 1981), son de aplicación y 'fueron resueltos correctamente. Ya tendremos tiempo de sobra para considerar esta cues-tión cuando surja un caso adecuado. Entretanto, sólo se-nos ocurren dos argumentos. El primero es que en ésos ca-sos ya existía un contrato entre las partes; y la controver-sia se reducía a si después de haber el inquilino infringido-el contrato, al haber aceptado el propietario dinero en al-quiler — no dinero por el uso, sino alquiler en el concepto téc-nico — renunció con ello a la infracción. Aquí no existía con-trato anterior entre las partes. Por el contrario, se nos pide que busquemos la creación de un contrato en virtud del solo acto de pagar dinero, no como alquiler en el con-cepto técnico, sino por el uso de la propiedad, a pesar de-existir otros hechos que claramente demuestran que no exis-tía contrato entre las partes. El segundo es que aun cuando-existiera un contrato, quizá dichos dos casos no debieran ser *584-de aplicación, y la doctrina debiera ser que la aceptación de dinero no conlleva la renuncia a la infracción anterior, siempre que se baga constar claramente que el dinero se •acepta como compensación por el uso, y no como alquiler. Este último punto se basaría en el argumento de que exis-tiendo o no infracción alguna, en última instancia un pro-pietario tiene derecho a compensación por el uso de su pro-piedad; y no se llegaría a fin práctico alguno obligando a tal propietario a esperar cobrar por dicho uso hasta des-pués del lanzamiento, cuando el cobro puede s'er difícil o imposible. Repetimos que dejamos esta cuestión sin resolver. En verdad, este párrafo no estaría en esta opinión, a no ser por el hecho de que en la opinión disidente se discu-ten los casos de Morales y Del Toro.
Es cierto, según indica la opinión disidente, que la única ■cuestión envuelta en este caso es la jurisdicción de la corte de distrito. Pero la importancia de nuestra decisión des-nansa precisamente en el ratio decidendi de • esta opinión; es decir, la aceptación de dinero por el uso de propiedad inmueble no crea por sí solo un nuevo contrato de arrenda-miento entre el comprador de una casa y el inquilino del dueño anterior cuando todas las otras circunstancias nos lle-van a un resultado contrario.
Convenimos con la opinión disidente al aplicar a las cir-cunstancias de este caso el comentario del caso de Morales v. Martines et ux, supra, págs. 728-9, al efecto de que las consecuencias legales. emanan de lo que uno hace, no de lo que dice. Pero creemos que aquí las partes dijeron que se ■cobraba “alquiler”, mientras que todo lo que hicieron in-dicaba que se daba por terminado el contrato anterior, se rehusaba la' celebración de un nuevo arrendamiento, y se aceptaba' la compensación meramente por el uso de la pro-piedad y no como alquiler a tenor con un nuevo contrato.
Por los motivos antes consignados, resolvernos (1) que el demandante no celebró contrato alguno con el demandado; *585(2) que en su consecuencia el demandado era un detenta-dor; y (3) por consiguiente, que el tribunal de distrito re-solvió correctamente que el caso fué radicado debidamente ante él.

Badas estas conclusiones, se declarará con lugar la mo-ción de reconsideración, se dejarán sin efecto rmestra sen-tencia y opinión de fecha 22 de enero de 1948 a virtud de las cuales se revocó al tribunal inferior, y la sentencia por éste dictada será confirmada.